 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association, Local1408, AFL-CIO (Jacksonville Maritime Associ-ation) and William Lindsey, Jr. Case 12-CB-2225September 22, 1981,DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 16, 1981, Administrative Law JudgeHoward I. Grossman issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.1ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, InternationalLongshoremen's Association, Local 1408, AFL-CIO, Jacksonville, Florida, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.I Member Jenkins would compute interest on Lindsey's backpay in themanner set forth in partial his dissent in Olympic Medical Corporation. 250NLRB 146 (1980).DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:The original charge was filed on April 24, 1980,' and anamended charge on May 23 by William Lindsey, Jr.(herein called Lindsey or the Charging Party). A com-plaint was issued on May 19 and an amendment to thecomplaint on June 9. As amended, the complaint allegesthat International Longshoremen's Association, Local1408, AFL-CIO (herein called Respondent, Local 1408,or the Union), has an agreement with Jacksonville Mari-time Association (herein called JMA), an association ofemployers engaged in longshore and stevedoring oper-ations, and that such agreement has an exclusive hiringhall provision covering longshoremen and stevedoresemployed by employer-members of JMA. The amendedI All dates are in 1980 unless otherwise specified.complaint further alleges that since on or about April 22Respondent refused to refer Lindsey for employmentwith JMA and its employer-members for reasons uncon-nected with any failure of Lindsey to pay periodic duesor initiation fees, in violation of Section 8(b)(1)(A) and(2) of the National Labor Relations Act (herein calledthe Act).A hearing was opened before a duly designated admin-istrative law judge on October 2 in Jacksonville, Florida,and was thereafter postponed prior to receipt of substan-tive evidence until November 6 for settlement discus-sions. The hearing was resumed on said date before me,substituting for the original administrative law judgewith the agreement of the parties.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs by the General Counsel and Respond-ent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a labor organization within the meaningof Section 2(5) of the Act.JMA is a Florida corporation with an office and placeof business in Jacksonville, Florida, and is the collective-bargaining representative, on a multiemployer basis, ofits various employer-members engaged in longshore andstevedoring operations in and about the port of Jackson-ville, Florida. The employer-members of JMA annuallyreceive revenue in excess of $50,000 from the transporta-tion of goods and passengers between the State of Flor-ida and other States and foreign countries. JMA and itsemployer-members are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background1. The contractJMA has had contractual relationships for many yearswith Local 1408, covering longshore work, and with theUnion's sister locals-Local 1408-A, covering waterfrontwarehouse work, and Local 1593, covering clerks andcheckers work.The current agreement with the Union provides speci-fied wages for various job classifications of longshorework "performed at deepsea waterfront facilities," andexamples of "longshore work" are given. The contractrequires employer contributions funding a "GuaranteedAnnual Income [GAI] Plan ...to assist those men whohave steadily worked as Longshoremen, Clerks, orCheckers ...over the years, and who may in the futurefind their work opportunities reduced to the point anincome supplement is needed ...." The agreement es-tablishes a trust fund and a board of trustees, five fromeach party, to administer the plan. "It is the intent of thePlan to insure that all men who have been employed for700 or more hours under the Longshore or Clerks andCheckers Agreement in 1975-76" shall be paid a certain258 NLRB No. 29132 LONGSHOREMEN'S LOCAL 1408minimum income. The trustees are required to establishprocedures for crediting hours to men who lack the re-quired hours and thus fail to qualify for various reasons.The parties agree to "institute and maintain jointUnion-Management hiring procedures ...including ar-rangement for the dispatching of men and gangs in suchfashion as to assure a minimum liability to the Fund. Theexpenses of such personnel are to be borne by the Fund.Personnel entitled to G.A.I. will receive preference inhiring over non-G.A.I. covered personnel." The agree-ment specifies how "employees" and "personnel" shallbe subject to "debiting" and loss of right to a guaranteedannual income because of misconduct or other actions,none tied to union membership. The agreement does notclearly specify the affirmative requirements for GAIother than employment for a minimum number of hours.According to Charging Party Lindsey, in order to getGAI credit, an individual must "badge in" at the hall,and then, if not referred for employment that day,"badge out," except on weekends.The contract further describes the use of "gangs" towork the ships, and the employer's obligation to consultwith the Union whenever he makes a change in a gangforeman. The employer, however, reserves the right tohire and fire, and the agreement contains a management-rights clause.2. Operation of the hiring hallThe Union operates a hiring hall to implement thisagreement. Union officials credibly testified that bothunion and nonunion applicants for employment are dis-patched from the hall. According to Business Agent PaulFields, Sr., GAI-qualified applicants have priority overpersons not so qualified from Monday through Friday,but not otherwise. Another preference system utilized inthe hall classifies each applicant according to the numberof years he has worked in the industry, those with thegreatest seniority being in the "A" classification, andthose with less seniority being classified successivelydown to the "H" level. According to Fields, GAI-quali-fled applicants must be hired before application of the se-niority system, testimony which appears to be in accordwith the contract language.The hiring itself is completely dependent upon the em-ployers' need for gangs, and this need in turn is depend-ent upon the arrival of seagoing vessels. The labor isthus daily and casual in nature, with no assured continu-ity of employment, although the agreement does requireeach employer to "give preference in employment to thegangs which work regularly for him." In order to obtainlabor for the following day, the employer must call theunion dispatcher by 5 p.m. the prior day, and give a"gang order" with the name of the "header" or gangforeman.The hiring is done several times a day at the hall,where as many as 600 men may be gathered togetherseeking employment, a process known as the "shape-up."It is directed by a union official, usually the businessagent. As each job is called, the header selects his gangs,utilizing the preference systems outlined above. It nor-mally follows, therefore, that applicants in the A classifi-cation get opportunities for jobs before those in thelower classifications, GAI preferences having been satis-fied, and that this process continues progressivelythrough the seniority system.An exception to this, however, is the case where theemployer requests an employee specially certified to op-erate one or more pieces of heavy equipment utilized inloading and unloading operations. In such case, for ex-ample, an F-classified applicant with the necessary certi-fication has employment rights superior to those of an A-classified individual who lacks the same expertise. Suchcertification, therefore, is an obvious advantage in obtain-ing employment.In practical application of this somewhat complexsystem, the employer calls in a gang order consistingnormally of about 18 individuals, including; e.g., a 100-ton crane operator and a gantry crane operator. Thegang order also designates the employer's header. At theshapeup, the applicants stand in separate sections of thehall according to their seniority classification. As eachjob, i.e., the ship and dock, is called out, those applicantsin classification A who wish assignment to that job raisetheir hands, and the header first selects those men whomhe wishes from that classification. He then proceedsthrough the seniority system, selecting the crane opera-tors from the classifications in which they are found. In-dividuals from higher classifications not chosen by theheader remain for possible selection by the next header,for the next job.Although the header thus appears to be operating forthe employer in the selection of the gang, the evidenceshows that he is under the practical control of the Unionwhenever the latter wishes to exercise it. As shownabove, the contract requires the employer to consultwith the Union whenever he wishes to make a change inthe gang "foreman"-an apparent reference to theheader, who also controls the actual work. Businessagent Fields constantly referred to his own role as thatof "hiring." "Don't nobody tell me how to hire," hesaid. Further, as described hereinafter in the case ofLindsey, a decision by the Union not to dispatch a par-ticular individual simply results in his not being selectedby any header. Thus, although the contract gives the em-ployer the right to hire and fire, in effect it is the Unionthat controls the hiring.There was conflicting evidence on the issue of wheth-er JMA-employers "must" use the hall in order to obtainlabor. JMA Executive Secretary Vernon McDaniel testi-fied that in practice JMA was required to give the Uniona first opportunity to provide personnel to fill its needs,and that the Association sought labor elsewhere only inthose "extremely rare" situations where the Union's man-power was "totally exhausted." Union President LandonL. Williams,2however, said that JMA hires "many otherpeople"-clerks and checkers, operating engineers, ma-chinists, ironworkers, welders, electricians, "people fromHandy City," etc. On cross-examination, Williams ac-knowledged that the individuals hired by JMA other2 The pleadings establish, and I find, that Williams is an agent of Local1408 within the meaning of Sec. 2(13) of the Act. He is also president ofLocals 1408-A (waterfront warehouse work) and 1597 (bananas andgreen fruit handlers).133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan through Local 1408's hiring hall do work which isnot covered by the Union's contract with JMA.3. The training processThe unloading of seagoing vessels has undergonechange in recent years, and new equipment has been in-troduced. This machinery-various types of cranes,"container stackers," "roll-on roll-off ramps," etc.-islarge and very expensive, in some cases running into mil-lions of dollars for one piece of equipment. In order tofacilitate operation of the Jacksonville port, the FloridaState legislature created the Jacksonville Port Authority(JPA), which owns most of the cargo terminals andequipment. JPA will permit operation of its specializedequipment only by individuals whom it has trained andcertified. This requirement is imposed because of the ne-cessity to protect the equipment and to satisfy insurancerequirements.From time to time, as the amount of equipment in-creases or the supply of trained operators decreases, JPAnotifies the Union that it wants trainees for a particularpiece of equipment. These trainees are supplied throughthe Union's hiring hall, and are paid by JPA duringtraining at the same rate as that paid by an employer.According to Business Agent Fields, once an individualhas started training on a particular piece of equipment,JPA will request him by name on succeeding days untilhe is certified. Unlike the daily casual labor of regularjobs, therefore, the training process provides a certainamount of continuity, at least until it is completed.Fields acknowledged that the Union has no writtenrules on supply of trainees to JPA, but that it follows acertain practice. The problem is not the same as thenormal shapeup, because opportunities for training donot come with the same regularity as jobs, and are notdesired by all individuals with the same consistency thatthey want regular employment. Therefore, according toFields, assignment for training depends upon the priorityof an individual's "expression of interest" in same to theUnion, and his availability on the day that JPA actuallycalls for trainees. If an F-rated individual gets his name"on the list" before a higher rated applicant, the formerwill get the training opportunity when it arrives, if he isthen available and willing.B. The Alleged Refusal To Refer Lindsey1. Training on the straddle carrierCharging Party Lindsey has been a union member forabout 18 years, and has paid all dues and fees requiredfor retention of membership. He asserted that he askedUnion President Williams for an opportunity for trainingand that Williams agreed. Lindsey was not certain of thedate, but believed that it was in the first quarter of 1980.Business Agent Fields testified that, during the weekof April 14, JPA requested trainees on a straddle carrier,a device which straddles a "container" about the size ofa large highway trailer, picks it up, and stacks it threecontainers high. There was a large amount of regularwork that day, and, although Fields found one individualwilling to take the training assignment, he had difficultygetting another. J. T. Holliman, who carried an F classi-fication, arrived late at the hiring hall. Since Fields couldnot get anyone else in classifications A through E, heasked Holliman, and the latter agreed. Union PresidentWilliams was not present at this time.Lindsey contends that he spoke to Fields about thestraddle carrier during this week of April 14, but did nottestify that he was present in the hall when the assign-ment came in. Lindsey held certificates on the 50- and100-ton cranes, but not on the straddle carrier.2. The April 21 shapeup-6 a.m.On Friday, April 18, JPA requested Holliman for con-tinued training, and one certified straddle carrier opera-tor. At 6 a.m., the following Monday, April 21,3 businessagent Fields was doing the hiring, although Union Presi-dent Williams had returned and was on the hiring hallstage together with Fields and other union officials.Ernest Hill, the header who obtains trainees for JPA,picked up the cards of Holliman and Edwin Garner. Thelatter, a certified straddle carrier operator with a hiringhall classification of D, had instructed most of JPA'strainees on operation of the carrier.Lindsey observed the assignments of Holliman andGarner, and concluded that both were going to train onthe carrier. He knew that Holliman had an F classifica-tion, lower than Lindsey's D rating. According to Lind-sey, he then went to the platform and had a conversationwith Williams about Holliman's assignment. He did nottalk to Fields because, he asserted, Fields had told himthe day before that Williams had taken the dispatching oftrainees away from Fields. The business agent, on theother hand, testified that Lindsey first talked to him, andthat he explained to Lindsey that Holliman was alreadyin training on the straddle carrier, and had been specifi-cally requested by JPA for renewal of training that day.Field's testimony on this point is corroborated by Wil-liams, and I credit it.Lindsey then had a conversation with Union PresidentWilliams on the stage. According to Williams, Lindseyaccused him of sending people in lower categories fortraining, and Williams replied that he had not seen Fieldsuntil that Monday morning, and had not discussed theprior week's events with him.According to Williams, Lindsey became "very bellig-erent" and started cursing him. Williams was "terrified,"and "ran away from him to the other side of the stage."The union president further averred that Lindsey "ranafter" him, and that other union officials on the stagebecame concerned. Williams left the stage and went tohis office where, he testified, he learned the events of theprior week from his staff.Central Peterson, Jr., trustee and dispatcher, testifiedthat Lindsey "verbally attacked" Williams, came to thestage, and demanded training that morning. When Wil-liams replied that he had Lindsey's name on the list, butthat he could not go that morning, Lindsey started curs-ing, and said that he was "going to solve this shit now."Fields, who continued hiring after his conversation with3 There is conflicting evidence as to whether it was April 21 or 22. 1find that the correct date was April 21, a Monday.134 LONGSHOREMEN'S LOCAL 1408Lindsey, thought that the latter asked Williams why aman in a lower category received the assignment, butheard no cursing. Blyden L. Geiger, Sr., a dispatcher,heard Lindsey use "abusive" language and call Williams"nasty names."According to Lindsey, he merely asked for straddlecarrier training, and remarked that lower classificationswere getting it.4Williams replied that he had a list thathe was "gonna dissolve [sic] just like I see fit." WhenLindsey asked when he was going for training, Williamssaid he was not going no damn where now." Lindseythen walked off the platform.I conclude that the testimony of Williams and Lindseyrepresents opposite extremes, and that Peterson's versionis probably the most accurate account. Accordingly, Ifind that Lindsey first asked business agent Fields aboutthe straddle carrier assignment and received a factual ac-count. He then went onto the stage and demanded an im-mediate training assignment. When Williams refused,Lindsey began cursing, saying that he was going to"solve this shit right now."There was testimony from various witnesses to theeffect that such activity tends to interrupt the hiringprocess to some extent. What actually happened, howev-er, is that Fields continued hiring. As a matter of fact, hedid not even hear the cursing. I therefore discount thetestimony on the probable effect of such conduct on thehiring process, testimony which is speculative and con-jectural. The only interruption of the hiring process wasminimal at most, consisting of the first, brief conversa-tion between Fields and Lindsey, in which the latter isnot accused of any impropriety.3. Second encounter between Lindsey andWilliams-9 a.m.There was a second encounter between Lindsey andWilliams, at or about 9 a.m., the same day in Williams'office. Williams returned at that time, and Lindsey waswaiting for him, according to the union president. Lind-sey temporarily blocked Williams' way and cursed.When they entered the lobby, Williams asked Lindsey tostop cursing, and Lindsey said, "I'll kill your ass," ac-cording to the union president. Williams asked Lindseynot to enter his private office, but Lindsey did so, as didother persons including Williams' son.Vernon McPhadden, Sr., a union member, said that hesaw Lindsey waiting for Williams, and that Lindseylooked "furious." "I'm gonna get this shit straightenedout this morning," he said, whereupon McPhadden ad-vised Lindsey not to get into trouble. George A. Spen-cer, Sr., Local 1408's recording secretary, testified thathe entered Williams' private office after learning aboutthe matter, and found Lindsey upbraiding the unionpresident for dispatching Holliman. When Williamsdenied that he had done this, Lindsey called him a"mother f- liar," according to Spencer. The latterstated that Williams said Lindsey's name was on the list,but that he could not dispatch him for training thatmorning. Lindsey then said that he was going to kill Wil-4Lindsey said that the date was April 22, a Tuesday, testimony whichI conclude is erroneous.liams, according to Spencer. Lindsey finally left Wil-liams' office, after repeated requests.Lindsey himself acknowledged returning to the hall at9 a.m. and walking into Williams' office. He said that hecould not remember exactly what was said, but that hemerely repeated the curse words which Williams used. Icredit the composite accounts of Williams, McPhadden,and Spencer, and find that Lindsey cursed Williams inhis office, refused to leave upon request, and threatenedto kill Williams for allegedly dispatching Holliman.4. Action by the Union's executive boardWilliams reported the matter to the Union's executiveboard, which met around noon on the same day, April21. According to Fields, the board recommended thatLindsey be required to apologize to Williams, but tookno position on further action if he failed to do so. Peter-son, however, testified that the board recommended thatLindsey not be permitted to work until he apologized.Peterson was corroborated by Spencer, who added thatthe board's decision was that Lindsey apologize to Wil-liams openly, at one of the shapeups, before being per-mitted to return to work. I credit the accounts of Peter-son and Spencer, and find that the Union's executiveboard recommended that Lindsey not be referred forwork until he publicly apologized to Union PresidentWilliams. Lindsey was not present or represented at theboard meeting.5. The 6 p.m. shapeup and the refusal to dispatchLindseyLindsey was back in the hall at 6 p.m., the same day,and Fields was hiring. Williams was not there. The busi-ness agent consulted with recording secretary Spencer,and then made an announcement over the public addresssystem that Lindsey would not be dispatched for workuntil he apologized to Williams. According to Fields,Lindsey was not referred out at that shapeup. Lindseytestified that individuals in lower categories, i.e., withless seniority, were referred for work that evening.Spencer and Lindsey had a conversation before theevening shapeup, in which the recording secretary toldLindsey that he had to apologize, and another conversa-tion after the meeting. Lindsey then said, "I told you I'mnot gonna apologize to nobody, none of you mother f-s, and I'm going to work." Spencer testified that he toldLindsey to "get out his face," or he was "gonna knockhim out." Lindsey said that he called the FBI that nightand reported that Spencer had threatened him, and madeother statements about Williams.6. The April 22 shapeup and thereafterFields made the same announcement at the 6 a.m.shapeup the next day, April 22. Lindsey was present andasked for the microphone. He stated that he wouldapologize to the Union's financial secretary and to a sec-retary, but not to Williams. He was not dispatched to ajob that day.Lindsey testified that he was in the hiring hall for ap-proximately the next 31-33 days until about June 4, butthat he was not dispatched for work. His GAt "badge-135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin" slips are in evidence for all weekdays from April 22through June 4, except for May 26 (indicated on somecalendars as a holiday), a total of 31 slips. As describedabove, badge-in slips were not required for Saturdaysand Sundays. Since there were 45 days between April 21and June 4, inclusive, it is apparent that Lindsey ex-cluded weekends and holidays in his computation, butcontended that he was present on all other days. It is ob-vious that his testimony is supported in substance bydocumentary evidence consisting of the badge-in slips.Lindsey testified that he sought employment on thosedays, and Fields stated that Lindsey "would have hishand up, but the headers did not attempt to take hiscard."Union President Williams testified that he was awarethat Lindsey was not being dispatched because of hisfailure to apologize, but contended that such practicewas customary in the Union. Finally, according to Wil-liams, he said to Fields, "This matter has been turnedover for litigation. Until such time as it has been adjudi-cated, proceed as usual," and Fields replied, "Okay."The business agent testified that Williams told him to letLindsey go back to work and that he complied. The par-ties stipulated that Lindsey was dispatched for work onJune 4, and Lindsey testified that he had been dispatchedin accordance with customary seniority since that date.Lindsey testified that persons in classifications lowerthan his were dispatched on "every day" during theperiod in question.Fields acknowledged that Lindsey was in the hall onat least some of the days, but expressed doubt that theshapeup reached classification D (Lindsey's classifica-tion) on every day-thus apparently contending thatLindsey would not have been dispatched on such a dayeven if there had been no outstanding dispute with him.In so testifying, Fields had before him in the hearingroom worksheets showing the number of gangs hiredduring the period in question and the job classificationincluding specialty of each member of the gang. Askedby Respondent's counsel whether he could determinefrom these records which seniority classification wasreached on a particular day, Fields replied, "Just about."Asked to search those records and indicate a day onwhich he did not reach classification D, Fields selectedApril 26 because, he said, he only had four gangs onApril 27, a Sunday. (As noted above, Saturdays and Sun-days are excluded from the number of days that Lindseywas present.)Asked to select another such day, Fields pickedWednesday, April 30, as a day on which he did notreach the D classification. His reason-Lindsey wouldnot "pick up coffee," apparently the cargo for the day.This reason, of course, is a nonsequitur. Lindsey testifiedthat he had picked up coffee "forever," and the badge-inslips show that he was in the hiring hall on April 30. Histestimony, that persons with classifications lower than hiswere dispatched that day, is uncontradicted.The Board has recently pointed out that "the burdenof negating the General Counsel's prima facie case of dis-crimination in hiring referrals falls upon Respondent asthe sole custodian of the hiring hall records. Its failure todo so creates an adverse inference that such evidence inits possession is not favorable to Respondent's case."5This principle is applicable to the factual issue as towhether Lindsey's seniority classification was reached ondays that he was present in the hiring hall but was notdispatched. The records were in the hearing room in Re-spondent's possession, but were not introduced into evi-dence. Such testimony as Fields gave, purporting to havebeen gleaned from such records, did not contradict Lind-sey's testimony that persons in lower seniority classifica-tions were dispatched on every day of the period inquestion. I credit Lindsey's testimony.I find that Lindsey was in the hiring hall and availablefor work for 31 days, beginning at the 6 p.m. shapeup onApril 21 (not including the straddle carrier training as-signment earlier the same day) and continuing everyweekday thereafter except May 26 through June 3. I fur-ther find that Lindsey tried to get referrals for work onthose days, that work for individuals in Lindsey's senior-ity classification and lower was available on each suchday, but that Respondent refused to dispatch Lindsey be-cause of his dispute with Union President Williams overtraining assignment referrals.7. Legal analysisAs noted above, there is conflict between the testimo-ny of JMA Executive Secretary McDaniel and that ofUnion President Williams, the former asserting JMA'sobligation to give the Union first opportunity to provideall labor, while Williams contends that JMA also hiresindividuals such as clerks and checkers, operating engi-neers, etc. Assuming that there is some truth to Williams'assertions, this does not militate against a finding thatRespondent operates an exclusive hiring hall, since Wil-liams conceded that such other persons hired by JMA donot fall within the Union's longshore work as defined inthe contract.The Board has already agreed with the conclusion thatanother union may supply employees doing work notclaimed by the primary labor organization, and that theremay be other exceptions, without militating against afinding that the latter union is operating an exclusivehiring hall or referral system. Local 394, Laborers' Inter-national Union of North America (Building Contractors As-sociation of New Jersey), 247 NLRB 97 (1980). At leastsome of the other employees hired by JMA according toWilliams, the clerks and checkers, came from Local1408's sister local, Local 1593, and the operating engi-neers, machinists, ironworkers, welders, and electri-cians-as well as any "Handy City people"-if not dis-patched from other hiring halls, were obviously hired byJMA with the Union's "tacit, if not expressed consent."(Id.) I conclude therefore that Respondent in practiceoperates an exclusive hiring hall or referral system.The Board has previously concluded that a Union's re-fusal to refer an individual, because of his criticism of thehiring hall and referral system operated by the union,violates the statute.6The same conclusion has beenI Seafarers' International Union. Atlantic. Gulf Lakes and Inland WatersDistrict. AFL-CIO (American Barge Lines), 244 NLRB 641 (1979).1 Construction and General Laborers' Local No. 1440. etc. (Southern Wis-consin Contractors Association. Martindale Builders. Inc.). 233 NLRB 1366Continued136 LONGSHOREMEN'S LOCAL 1408reached in cases where the refusal was based on criticismof union administration, political opposition to a unionofficial, or dissident activities in general.7These princi-ples are applicable to Respondent's refusal to refer Lind-sey.Although Respondent's refusal to refer Lindsey to thestraddle carrier assignment on the morning of April 21was not alleged in the complaint as a separate violation,the General Counsel argues that it was thoroughly liti-gated at the hearing, and that the record shows thattraining programs were operated by union officials with-out any rules whatsoever and were divided "into fief-doms from which they dispensed patronage to advancetheir own ambitions."I do not concur. As described above, training pro-grams are initiated by the Jacksonville Port Authority toobtain certified operators of its expensive equipment inorder to satisfy insurance requirements. Although JPAapparently permits trainees to be selected initially by thehiring hall procedure, with its emphasis on seniority andcasual, one-time jobs, once a particular individual beginstraining, the authority requests that he continue until cer-tified. This is a quite rational requirement, since sporadictraining of any one individual would not be consistentwith a high level of instruction and expeditious produc-tion of certified operators. For this reason, however, it isinconsistent with the principle of seniority applied at thehiring hall to different jobs coming up on a daily basisand to the varying job preferences of the individuals inthe hall.Although Fields is not crystal clear on the subject, afair reading of his testimony shows that the Union re-quired, as a prerequisite to a training assignment, that theindividual request same and get his name "on the list."Priority on the list apparently took precedence over se-niority, although this is not entirely clear. In any event,neither priority on the list nor seniority was sufficient ifthe individual was not in the hall on the day that thetraining assignment actually came in. On such a day, ifthere were no one else in the hall who wanted the as-signment, any individual could get it whatever his placeon the list or his seniority classification. Otherwise, the"job" for that day would be lost. This is what happenedon or about April 14, when Fields, needing two traineeson the straddle carrier but finding only one, sent Holli-man out because he came into the hall late, after the reg-ular assignments had been made, and was willing to takethe training assignment. Once having begun, Hollimanacquired rights to continue training superior to those ofother individuals higher on the list or with higher senior-ity. If a more senior individual could later "bump" atrainee from an existing program because of his seniority,the training program would become a shambles. Lind-sey's complaint to the Union about Holliman's trainingassignment was therefore without merit.(1977); International Brotherhood of Electrical Workers. Local Union 379(Fassbach Electric Co.), 230 NLRB 626 (1977).7 Frank Moscali Construction G.CP. Co.. etc., 251 NLRB 219 (1980);United Brotherhood of Carpenters and Joiners of America. Local No. 19/4(W d H Conveyor Systems. Inc.). 250 NLRB 1426 (1980): Pipeline LocalNo. 38, etc. (Hancock-Northwest. J V). 247 NLRB 1250 (1980).The General Counsel's arguments against Respondent'sgeneral operation of the training programs, as distin-guished from the Holliman assignment, are not supportedby sufficient evidence to warrant a finding of a separateviolation. There were objective criteria tailored to JPA'sneeds, as the union officials perceived those needs. Itmay be that these criteria were not spelled out in writ-ing, but this fact alone is insufficient to warrant a conclu-sion that the training programs were administered in anarbitrary and capricious manner. Local 394, Laborers' In-ternational Union of North America (Building ContractorsAssociation of New Jersey), supra at fn. 2. Respondent didnot violate the Act by denying Lindsey the training as-signment, since this denial was not motivated by personaland/or intraunion political considerations. Plumbers andSteamfitters Union, Local 373, etc. (Richard L. Osborn),228 NLRB 1191, 1197 (1977). Respondent's unlawfulconduct was its discipline of Lindsey thereafter.Respondent argues that its requirement that Lindseyapologize before being referred for employment was nec-essary to make certain that the other persons using thehall not be deprived of same by threats and abusive lan-guage. Respondent's action did not "encourage or dis-courage" membership in a labor organization, since therewas no organizational activity at the time, and Lindseyalready was a union member. The requirement of anapology in such situations is established union practice.Conceding that its action "might conceivably have theremote effect of encouraging Union membership," Re-spondent contends that its discipline of Lindsey was notundertaken with any such motive, and, "considering thecircumstances of the parties," did not have such effect."It is inconceivable that General Counsel should contendthat the Charging Party should be permitted by threatsor force and violence to take job opportunities awayfrom other persons, and that the Union should be help-less to prevent this discrimination."This argument is based on an inaccurate premise as towhat actually happened at the 6 a.m. shapeup on April21 and thereafter. As described above, the only interfer-ence with the hiring process was the first brief conversa-tion between Lindsey and Fields, with the latter continu-ing the hiring when Lindsey talked to Williams. It is anexaggeration to argue, as does Respondent, that such ac-tivity was an attempt to take job opportunities awayfrom others by force and violence. It is true that Lindseybecame more abusive during his 9 a.m. encounter withWilliams, but this took place in Williams' office, not inthe hiring hall, and has not been shown to have had anyeffect upon the hiring process-except for Respondent'sdenial of referrals to Lindsey.It is significant that Williams' complaint to the execu-tive board was not made until after the 9 a.m. confronta-tion with Lindsey, suggesting that it was the latter'saction and language at that time, rather than his earlierprotest in the hiring hall, which sparked union disciplineof him. The fact that the executive board required Lind-sey to "apologize" to Williams shows that the gravamenof his offense was his personal attack upon the unionpresident based on his complaint about the referral of137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtraining assignments rather than interference with thehiring process.The fact that Lindsey was wrong about the Hollimanassignment and engaged in the conduct described abovedid not give Respondent the right to affect his employ-ment rights. Respondent had adequate remedies at handwithin its own rules, and, perhaps, in the state courts.Once, however, it attempted to enforce discipline bydenying employment to Lindsey, it crossed a forbiddenboundary in violation of the Act. "The policy of the Actis to insulate employees' jobs from their organizationalrights." The Radio Officers' Union of Commercial Telegra-phers Union, AFL [A. H. Bull Steamship Company] v.N.L.R.B., 347 U.S. 17, 40 (1954). Respondent did not ob-serve this mandate. Instead, it denied job referrals toLindsey because of his verbal attack upon the unionpresident and his criticism of hiring hall practices. It iswell established, in part by the authorities cited herein,that such action is a discriminatory denial of referral foremployment, in violation of Section 8(b)(1)(A) and (2) ofthe Act, and I so find. The General Counsel also arguesthat Respondent's action was a denial of Lindsey's rightto "fair representation." Because of my foregoing con-clusion, I find it unnecessary to pass on this contention.In accordance with my findings above, I make the fol-lowing:CONCLUSIONS OF LAW1. The Jacksonville Maritime Association (JMA) andits employer-members are employers engaged in com-merce within the meaning of Section 2(6) and (7) of theNational Labor Relations Act.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent operates an exclusive hiring hall or re-ferral system whereby it refers applicants for employ-ment with employer-members of JMA.4. Beginning around 6 p.m., on April 21, and continu-ing thereafter for every weekday except May 26 throughJune 3 but not thereafter, Respondent Union discrimina-torily failed and refused to refer William Lindsey, Jr., foremployment with employer-members of JMA, becauseLindsey had criticized Respondent's hiring hall and re-ferral system practices, and had engaged in a disputewith Respondent Union's president.5. By the action described in Conclusions of Law 4,above, Respondent Union has caused or attempted tocause employers to discriminate against Lindsey in viola-tion of Section 8(a)(3) of the Act, and the Union hasthereby engaged in unfair labor practices within themeaning of Section 8(b)(l)(A) and (2) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Union violated Section8(b)(l)(A) and (2) of the Act, I shall recommend that itbe required to cease and desist from such violations andto take certain affirmative action designed to effectuatethe policies of the Act. I shall recommend that theUnion be ordered to make whole William Lindsey, Jr.,for any loss of earnings he may have suffered by reasonof the discrimination against him, with interest thereoncomputed on a quarterly basis in the manner describedby the Board in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).8To facilitate the computation and assure Lindsey equalreferral treatment, Respondent Union shall maintain andmake available for the Board or its agents, upon request,out-of-work lists, referral cards, employer gang orders orwork requests, and any other documents and recordsshowing job referrals and the basis for such referrals ofemployees, members, and applicants. I further recom-mend that Respondent Union be ordered to post appro-priate notices, and to notify Lindsey in writing that useof the Union's referral system will be available to him onan equal and nondiscriminatory basis with other employ-ees and applicants.Because there is record evidence that RespondentUnion follows the actions engaged in against Lindsey asa customary practice in other instances, because Re-spondent's president, Williams, ordered business agentFields to end the discrimination against Lindsey only"until such time as it has been adjudicated," and becausedenial of referral for employment strikes at one of thebasic rights protected by the Act, I shall further recom-mend a broad order.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, I hereby issue the fol-lowing recommended:ORDER9The Respondent, International Longshoremen's Asso-ciation, Local 1408, AFL-CIO, Jacksonville, Florida, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause any employer todeny employment to, or in any other manner to discrimi-nate against, William Lindsey, Jr., or any other employeeor applicant, in violation of Section 8(a)(3) of the Nation-al Labor Relations Act, as amended.(b) Refusing to refer William Lindsey, Jr., or anyother employee or applicant for employment becausethey make or file complaints about Respondent's referralsystem, or engage in disputes with Respondent's officersor officials, or because of any other arbitrary and unfairconsideration.(c) In any other manner restraining or coercing em-ployees in the exercise of rights guaranteed them underSection 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:" See, generally, Isis Plumnbing d Heating Co., 138 NLRB 716 (1962).9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.138 LONGSHOREMEN'S LOCAL 1408(a) Refer William Lindsey, Jr., for employment to po-sitions for which he is qualified, on an equal and nondis-criminatory basis with other employees and applicants.(b) Make whole William Lindsey, Jr., for any loss ofearnings he may have suffered by reason of the discrimi-nation against him, in the manner set forth in the sectionof this Decision entitled "The Remedy."(c) Notify William Lindsey, Jr., in writing, that Re-spondent's referral system will be available to him on anequal and nondiscriminatory basis with other employeesand applicants.(d) Maintain and, upon request, make available to theBoard or its agents, for examination and copying, out-of-work lists, referral cards, employer gang orders or laborrequests, and any other documents and records showingjob referrals and the basis for such referrals of employ-ees, members, and applicants, which are necessary tocompute and analyze the amount of backpay due Lind-sey, and to assure him equal referral treatment.(e) Post at its business offices, hiring hall, and meetingplaces copies of the attached notice marked "Appen-dix."'0Copies of said notice, on forms provided by theRegional Director for Region 12, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(f) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.JO In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNoTinc To EMPIlOYIISPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL. NOT cause or attempt to cause any em-ployer to deny employment to, or in any othermanner to discriminate against, William Lindsey,Jr., or any other employee or applicant in violationof Section 8(a)(3) of the National Labor RelationsAct.WE WILL NOT refuse to refer William Lindsey,Jr., or any other employee or applicant for employ-ment because they criticize our hiring hall proce-dures or engage in disputes with union officials, orbecause of any other unfair and arbitrary considera-tion.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rights guar-anteed in Section 7 of the Act.WE WILL refer William Lindsey, Jr., for employ-ment to positions in which he is qualified, on anequal and nondiscriminatory basis with other em-ployees and applicants.WE WILL make whole William Lindsey, Jr., forany loss of earnings he may have suffered by reasonof the discrimination against him, with interest.INTERNATIONAL LONGSHOREMEN'S Asso-CIATION, LOCAL 1408, AFL-CIO139